              Case 7:20-cr-00366-NSR Document 42 Filed 03/26/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                    3/26/2021
 UNITED STATES OF AMERICA,

          -against-
                                                                      No. 20-cr-366-1 (NSR)
 TYLER ALLEN,
                                                                             ORDER
                                 Defendant.

NELSON S. ROMÁN, United States District Judge:

         Based on a review of the docket, which reveals that the instant criminal action was commenced

approximately eight months ago, the defendant is charged with a felony, the defendant wishes to enter a

guilty plea, and the defendant does not want to delay the plea, it is the Court’s determination that in order

to prevent serious harm to the interest of justice, Defendant Tyler Allen can and should be permitted to

plead guilty and the plea hearing can be conducted by video teleconference or by telephone conference

pursuant to the CARES Act § 15002(b)(2)(A).

         Accordingly, it is hereby ORDERED that the plea hearing for Defendant Tyler Allen be

conducted by video teleconference or by telephone conference (if video conference is unavailable)

before this Court or a Magistrate Judge at a date and time mutually convenient to the Court and all parties

concerned. The Clerk of Court is requested to terminate the motion at ECF No. 41.

Dated:    March 26, 2021                                      SO ORDERED:
          White Plains, New York

                                                  ________________________________
                                                          NELSON S. ROMÁN
                                                        United States District Judge
